MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any                             FILED
court except for the purpose of establishing                     Feb 13 2017, 8:54 am

the defense of res judicata, collateral                               CLERK
estoppel, or the law of the case.                                 Indiana Supreme Court
                                                                     Court of Appeals
                                                                       and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEY FOR APPELLEE
Michael A. Wilkins                                       Stephen P. Rothberg
Broyles Kight & Ricafort, P.C.                           Fort Wayne, Indiana
Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Lori A. Spang,                                           February 13, 2017
Appellant-Petitioner,                                    Court of Appeals Case No.
                                                         02A03-1608-DR-1876
        v.                                               Appeal from the Allen Superior
                                                         Court
Timothy R. Spang,                                        The Honorable Lori Morgan, Pro
Appellee-Respondent.                                     Tem Judge
                                                         Trial Court Cause No.
                                                         02D07-1107-DR-549



Robb, Judge.




Court of Appeals of Indiana | Memorandum Decision 02A03-1608-DR-1876 | February 13, 2017   Page 1 of 21
                                Case Summary and Issues
[1]   Lori Spang (“Mother”) filed a notice of intent to relocate from Fort Wayne to

      Indianapolis with her twelve-year-old daughter, E.S. (“Child”). Timothy Spang

      (“Father”) objected to the move and filed an objection to relocation and a

      petition for modification of custody, which the trial court granted following an

      evidentiary hearing. Mother now appeals and raises three issues for our review:

      (1) whether the trial court abused its discretion in failing to consider a statutory

      factor; (2) whether Father met his burden of proof to demonstrate the proposed

      relocation was not in Child’s best interest; and (3) whether the trial court

      abused its discretion by improperly considering Mother’s intention to relocate

      in determining the best interests of Child. Concluding the trial court did not

      abuse its discretion and Father met his burden of proof, we affirm.



                             Facts and Procedural History
[2]   Mother and Father divorced in September 2012, and pursuant to the parties’

      marital settlement agreement, they were each granted joint legal custody of

      their two children.1 Mother and Father were also granted equal parenting time

      with their children.




      1
       The parties’ oldest daughter, Sydney Spang, is now eighteen years old. Mother and Father’s custody
      modification and relocation dispute is limited to Child.

      Court of Appeals of Indiana | Memorandum Decision 02A03-1608-DR-1876 | February 13, 2017      Page 2 of 21
[3]   At all times since their divorce, Mother and Father have lived in Allen County,

      Indiana. Father resides in the parties’ former marital residence and Mother

      owns a home about three miles away from Father’s home. Father is employed

      as a business development manager for Precise Manufacturing and Mother is

      employed with Southwest Allen County Schools. Mother and Father each

      exercise equal parenting time with Father generally exercising parenting time

      on Wednesdays, and every other Thursday and weekend.


[4]   Both Mother and Father have extended family in Fort Wayne and the

      surrounding area. Father’s mother, siblings, and cousins reside in North

      Manchester, Indiana. Mother’s family owns a cottage at Lake George, and

      Mother would often take her children to the lake during and after the parties’

      marriage. Mother’s and Father’s extended family are involved in their

      children’s lives on an almost weekly basis.


[5]   In February 2012, Mother began a relationship with Eric Monesmith. Mr.

      Monesmith is an orthopedic surgeon and lives in Indianapolis with his four

      children. Mr. Monesmith also owns a cottage neighboring that of Mother’s

      family’s cottage at Lake George. During the summer, Mr. Monesmith and his

      family and Mother and her children often spend a considerable amount of time

      at Lake George. In 2015, Mr. Monesmith and Mother became engaged.

      Mother and Mr. Monesmith planned their wedding for July of 2016 to create

      the least amount of disruption in their children’s lives as Sydney would

      matriculate to Indiana University and Child would begin middle school in the



      Court of Appeals of Indiana | Memorandum Decision 02A03-1608-DR-1876 | February 13, 2017   Page 3 of 21
      fall. Following their wedding, Mother desired to move to Indianapolis with

      Mr. Monesmith where she would be a homemaker.


[6]   On November 12, 2015, Mother filed a verified notice of intent to relocate to

      Indianapolis; in response, Father filed an objection to relocation and a petition

      for modification of custody. On May 27, 2016, the trial court held an

      evidentiary hearing at which Father, Mother, Mr. Monesmith, and Sydney

      testified. On July 25, 2016, the trial court issued its findings of fact and

      conclusions of law denying Mother’s petition to relocate with Child and

      granting Father’s petition to modify custody of Child. The trial court found, in

      relevant part, as follows:


                                          FINDINGS OF FACT


              ***


              9.       Since the parties’ dissolution, both Mother and Father
                       have been equal participants in the care and supervision of
                       their children. It is undisputed that both children are
                       intelligent, excellent students, well-adjusted, well-behaved,
                       and deeply bonded to both their Mother and Father.

              10.      Both children enjoy a regular routine in the homes of their
                       Mother and their Father who happen to live in Fort
                       Wayne just minutes from one another.

              ***

              13.      [Child] is currently Twelve (12) years old and will be
                       graduating from Whispering Meadows Elementary, Fort
                       Wayne to Summit Middle School, Fort Wayne in August
                       2016. The parties do not dispute that the majority of
                       [Child’s] friend [sic] will be attending a different school if

      Court of Appeals of Indiana | Memorandum Decision 02A03-1608-DR-1876 | February 13, 2017   Page 4 of 21
                 she would remain with Father. The Court finds that
                 should [Child] relocate to Indianapolis with Mother,
                 [Child] will also be attending a different school in a
                 different city with different friends.

        14.      [Child] has been involved in extracurricular activities
                 including lacrosse, volley ball [sic], and cheerleading
                 camps. Although the frequency in in [sic] dispute, the
                 Court finds that both parents have participated in their
                 children’s education and extracurricular activities.

        15.      The Court finds that both parents have largely cooperated
                 with respect to the children’s medical care, education, and
                 religious instruction. It is not disputed that Mother attends
                 church with the children more frequently than Father.
                 The biggest contrast between Mother and Father concerns
                 certain rules and boundaries to [sic] which the Court will
                 address further herein.

        16.      [T]he Court finds Father has been granted flexibility with
                 his work hours to accommodate getting children to and
                 from school.

        17.      The Court finds that at the time of the proceedings,
                 Mother was employed in the same Fort Wayne school
                 district as [Child]. However, Mother and [Mr.
                 Monesmith] plan for her to be a homemaker. Mother
                 plans on renting or selling her home in Fort Wayne when
                 she moves to Indianapolis.

        18.      The Court finds that Mother’[s] position at trial was
                 contrary to her sworn deposition testimony. During her
                 deposition, Mother testified that she would not relocate to
                 Indianapolis if the Court did not permit the relocation. At
                 trial, when confronted with the hypothetical of this Court
                 denying the relocation Mother testified that “That
                 hypothetical is so far beyond my comprehension I don’t
                 know how I can give a hypothetical answer to that.”
                 Further, the Court finds that Mother and [Mr. Monesmith]
                 were less than clear with each other as to how they would
                 handle the alternative of this Court denying the relocation.


Court of Appeals of Indiana | Memorandum Decision 02A03-1608-DR-1876 | February 13, 2017   Page 5 of 21
                 The Court finds Mother now intends to move to
                 Indianapolis regardless of the Court’s decision.

        19.      The Court finds that both Mother and Father have
                 extended family in Fort Wayne . . . .

        20.      At all times relevant to these proceedings, both Mother,
                 [Mr. Monesmith], and their children would spend most of
                 their summers at Lake George with Mother’s family and
                 [Mr. Monesmith’s] family. Lake George is approximately
                 Fifty-Nine (59) miles North of Father’s residence in Fort
                 Wayne. [Mr. Monesmith’s] home is One Hundred Eleven
                 (111) miles South of Father’s residence.

        21.      The Court finds that child has a relationship with
                 [F]ather’s family and spends time with them on at least a
                 monthly basis and sometimes weekly. Father’s mother
                 would often spend time with [Child] during Father’s
                 parenting time during the summer when Father was at
                 work.

        22.      The Court finds that Mother has researched three (3)
                 schools in Indianapolis of the same and similar quality to
                 Summit Middle School, Fort Wayne.

        23.      The Court finds that Mother and Father have different
                 parenting styles. Father is more regimented with
                 homework and bedtime routines and Mother is more
                 relaxed as far as implementing a routine and schedule for
                 the children.

        24.      The Court finds that . . . the Nineteen (19) year old son of
                 [Mr.] Monesmith, [sic] has been provided alcohol in the
                 presence of [Mother] and with the blessing of [Mr.
                 Monesmith]. The Court also finds that [Mr.] Monesmith
                 has provided alcohol to other under aged friends of [his
                 son]. It is not disputed that [his son] has recently been
                 arrested and convicted of operating while intoxicated.

        ***



Court of Appeals of Indiana | Memorandum Decision 02A03-1608-DR-1876 | February 13, 2017   Page 6 of 21
        26.      The Court finds that Mother and [Mr. Monesmith] have
                 knowingly and intentionally provided alcohol to minors,
                 including the parties’ child Sydney, in their home and at
                 the lake cottage. The Court finds that Mother and [Mr.
                 Monesmith] have endorsed the use of alcohol by minors,
                 including the parties’ Eighteen (18) year old daughter,
                 Sydney.

        27.      The Court finds that Father does not condone the
                 provision of or consumption of alcohol by minors.

        28.      The Court finds that [it] is not in the best interests of the
                 parties’ minor children to be offered alcohol or to consume
                 alcohol . . . .

        ***
                                CONCLUSIONS OF LAW

        ***

        33.      Considering the parties [sic] stipulation, the Court
                 concludes that Mother’s relocation is made in good faith
                 and for a legitimate reason . . . .

        34.      Thus, the burden shifts to Father to show the relocation of
                 [Child] is not in her best interest.

        ***

        43.      The Court concludes the distance involved in the proposed
                 change of residence of [Child] would prevent Father from
                 exercising the current shared parenting plan.

        44.      The Court concludes that Mother has greater flexibility
                 considering that Father is a full time employee . . . and
                 Mother plans on being a homemaker. Mother has the
                 greater ability to travel for school events and
                 extracurricular activities given the fact she will not be
                 working.

        45.      The Court concludes that particularly during the school
                 year Father offers a regimented routine for homework and

Court of Appeals of Indiana | Memorandum Decision 02A03-1608-DR-1876 | February 13, 2017   Page 7 of 21
                 bedtimes. The Court concludes that given his influence,
                 the parties’ children have excelled in their academics. The
                 Court concludes that Father’s influence over [Child’s]
                 academics would be less significant.

        46.      The Court concludes that given the fact that Mother and
                 [Mr. Monesmith] are frequently at their lake cottage with
                 Mother’s family . . . the preservation of [Child’s]
                 relationship with her maternal family will not be impacted.
                 [Child] will likely see her maternal family no more or no
                 less should the child remain in the primary care of her
                 Father.

        47.      The Court concludes that [Child’s] relationships with
                 Father and her paternal family would be impacted should
                 the Court grant the relocation. Instead of [Child] being
                 involved with her extended paternal family on monthly if
                 not weekly basis, [Child] would become a part of Mother
                 and Mr. Monesmith’s daily life, only with the exception of
                 weekend and holiday parenting time with Father from
                 which [Child] has contact with her paternal family.

        48.      The Court concludes that the lax attitude about provision
                 of alcohol to minors is another factor that affects the best
                 interests of [Child]. Notwithstanding the fact that it is
                 against Indiana Law, the Court concludes that Mother and
                 Mr. Monesmith have failed to provide appropriate care
                 and supervision for the parties’ children while under their
                 care by either directly or indirectly exposing them to
                 minors consuming alcohol. The Court further concludes
                 that Mother is not credible with respect to her beliefs
                 concerning minors consuming.

        49.      The Court concludes that the proposed relocation of
                 [Child] and the resulting school of attendance provides no
                 advantage or disadvantage to [Child].

        50.      After considering all relevant factors, including the factors
                 listed at I.C. 31-17-2-8 and I.C. 31-17-2.2-1(b), the Court
                 finds that the relocation . . . is not in [Child’s] best
                 interests.


Court of Appeals of Indiana | Memorandum Decision 02A03-1608-DR-1876 | February 13, 2017   Page 8 of 21
              51.      [T]he Court finds that the modification [of] primary
                       physical custody to Father is in the best interests of the
                       minor child . . . .



      Appellant’s Appendix at 13-21 (internal citations omitted). Mother now

      appeals. Additional facts will be added as necessary.



                                 Discussion and Decision
                                     I. Standard of Review
[7]   In this case, the trial court entered findings of fact and conclusions of law.

      Pursuant to Indiana Trial Rule 52(A), our court will “not set aside the findings

      or judgment unless clearly erroneous, and due regard shall be given to the

      opportunity of the trial court to judge the credibility of the witnesses.” D.C. v.

      J.A.C., 977 N.E.2d 951, 953 (Ind. 2012). Considering only the evidence most

      favorable to the trial court’s judgment and all reasonable inferences derived

      therefrom, we will find clear error only if the evidence, either directly or by

      inference, fails to support the findings, or if the findings fail to support the

      judgment. Paternity of X.A.S. v. S.K., 928 N.E.2d 222, 224 (Ind. Ct. App. 2010),

      trans. denied.


[8]   In addition, we review custody modifications for an abuse of discretion with a

      preference “for granting latitude and deference to our trial judges in family law

      matters.” Wilson v. Myers, 997 N.E.2d 338, 340 (Ind. 2013) (citation omitted).

      “[A]ppellate courts ‘are in a poor position to look at a cold transcript of the


      Court of Appeals of Indiana | Memorandum Decision 02A03-1608-DR-1876 | February 13, 2017   Page 9 of 21
       record, and conclude that the trial judge, who saw the witnesses, observed their

       demeanor, and scrutinized their testimony as it came from the witness stand,

       did not properly understand the significance of the evidence.’” D.C., 977
N.E.2d at 956-57 (citation omitted). Accordingly, “[o]n appeal it is not enough

       that the evidence might support some other conclusion, but it must positively

       require the conclusion contended for by appellant before there is a basis for

       reversal.” Kirk v. Kirk, 770 N.E.2d 304, 307 (Ind. 2002).


                     II. Failure to Consider a Statutory Factor
[9]    Mother claims the trial court abused its discretion in failing to evaluate the

       proper statutory factors for a modification of custody when one party intends to

       relocate. Specifically, Mother alleges the trial court failed to consider the effects

       of a modification of custody on Child’s relationship with Mother and her soon-

       to-be step-family in Indianapolis. We disagree.


[10]   Indiana Code section 31-17-2.2-1(b) provides that when a party moves to

       modify custody in response to the proposed relocation of the other parent, the

       trial court must take these factors into consideration:


               (1) The distance involved in the proposed change of residence.

               (2) The hardship and expense involved for the nonrelocating
                   individual to exercise parenting time . . . .

               (3) The feasibility of preserving the relationship between the
                   nonrelocating individual and the child through suitable
                   parenting time and grandparent visitation arrangements,
                   including consideration of the financial circumstances of the
                   parties.

       Court of Appeals of Indiana | Memorandum Decision 02A03-1608-DR-1876 | February 13, 2017   Page 10 of 21
               (4) Whether there is an established pattern of conduct by the
                   relocating individual, including actions by the relocating
                   individual to either promote or thwart a nonrelocating
                   individual’s contact with the child.

               (5) The reasons provided by the:

                   (A) relocating individual for seeking relocation; and

                   (B) nonrelocating parent for opposing the relocation of the
                       child.

               (6) Other factors affecting the best interest of the child.


       “Other factors affecting the best interest of the child” include, among other

       things, the factors listed in Indiana Code section 31-17-2-8. Baxendale v. Raich,

       878 N.E.2d 1252, 1257 (Ind. 2008). These factors include the child’s age and

       sex; the parents’ wishes; the child’s wishes, with the wishes of children fourteen

       years or older being given more weight; the child’s relationship with parents,

       siblings, and any other person affecting the child’s best interests; and the child’s

       adjustment to home, school, and the community. Ind. Code § 31-17-2-8.

       When one parent is relocating, it is not necessary for a court to find a

       substantial change in one of these “other factors” before modifying custody. See

       Baxendale, 878 N.E.2d at 1257.


[11]   Mother contends the trial court abused its discretion by failing to consider all of

       the factors in Indiana Code section 31-17-2-8, as evidenced by the absence of a

       finding of fact regarding the impact of a custody modification on Child’s

       relationship with Mother and her new family. First, we note a trial court must

       consider each statutory factor, but it is not required to make a finding on each
       Court of Appeals of Indiana | Memorandum Decision 02A03-1608-DR-1876 | February 13, 2017   Page 11 of 21
       factor. Wolljung v. Sidell, 891 N.E.2d 1109, 1113 (Ind. Ct. App. 2008) (noting

       that “at a minimum, there must be evidence in the record on each of the factors

       listed . . .”).


[12]   Second, the trial court’s findings of fact and conclusions of law were thorough

       and detailed, leaving us convinced the trial court considered all relevant factors.

       Regarding Mother’s contention the trial court failed to consider Child’s familial

       relationships or the effect that custody modification would have on them, the

       trial court specifically noted “[b]oth children are intelligent, excellent students,

       well-adjusted, well-behaved, and deeply bonded to both their Mother and

       Father.” Appellant’s App. at 2. The trial court further found both parents were

       active participants in Child’s education and extracurricular activities, both

       parents have extended family in the Fort Wayne area with whom Child has a

       close bond, and Child and Mother’s new family often spend a considerable

       amount of time at Lake George in the summer. Moreover, the trial court

       concluded that Mother, given her stated intention of becoming a homemaker,

       would have more opportunities to attend extracurricular activities and sporting

       events in Fort Wayne than Father would in Indianapolis. Finally, the trial

       court determined the impact of custody modification on the relationships would

       be more adverse to Father and his extended family than to Mother and her

       extended family given Mother’s frequent trips to Lake George in the summer

       and greater amount of free time to travel to Fort Wayne.


[13]   The record establishes the trial court heard evidence concerning Child’s familial

       relationships and the trial court’s findings reflect those considerations.

       Court of Appeals of Indiana | Memorandum Decision 02A03-1608-DR-1876 | February 13, 2017   Page 12 of 21
       Although Mother may disagree with the amount of attention the trial court

       gave to these matters in its order, it was within the sound discretion of the trial

       court to place greater significance on certain evidence and statutory factors. We

       are satisfied the trial court considered all relevant statutory factors.


                                III. Father’s Burden of Proof
[14]   Mother also contends Father failed to meet his burden of proof. The parties

       stipulated Mother’s proposed relocation was in good faith and for a legitimate

       reason; therefore, the burden shifted to Father to prove the relocation was not

       in Child’s best interest. See Ind. Code § 31-17-2.2-5(d). Here, Mother contends

       the trial court abused its discretion in concluding Father met this burden.

       However, given our standard of review and the facts and circumstances of the

       present case, we cannot agree.


[15]   Mother begins by attacking five of the trial court’s findings and asserting they

       are insufficient to prove relocation was not in Child’s best interest. The findings

       Mother takes issue with are:


               9.       Mother and Father have been equal participants in the
                        care and supervision of their children.

               ***

               14.      [T]he Court finds that both parents have participated in
                        their children’s education and extracurricular activities.

               15.      The Court finds that both parents have largely cooperated
                        and agreed with respect to the children’s . . . religious
                        instruction. It is not disputed Mother attends church with
                        the children more frequently than Father.

       Court of Appeals of Indiana | Memorandum Decision 02A03-1608-DR-1876 | February 13, 2017   Page 13 of 21
               16.      [T]he Court finds that Father has been granted flexibility
                        with his work hours to accommodate getting children to
                        and from work.

               ***

               45.      The Court concludes that particularly during the school
                        year Father offers a regimented routine for homework and
                        bedtimes. The Court concludes that given his influence,
                        the parties’ children have excelled in their academics.


       Appellant’s App. at 14 -15, 20. Mother does not contest whether the evidence

       supports the findings, and largely agrees that it does; instead, Mother argues

       these findings “had little, if anything, to do with [Child’s] best interest or were

       actually contrary to her best interest.” Brief of Appellant at 18.


[16]   First, we note much of Mother’s argument surrounding Father’s burden of

       proof is a request for us to reweigh the evidence, which we cannot do. We are

       constrained to determine whether the evidence supports the findings and

       whether the findings support the judgment of the trial court. Paternity of X.A.S.,
928 N.E.2d at 224. Second, Mother has cherry-picked certain findings with

       which she disagrees and asserts that, taken alone, they are insufficient to

       support the trial court’s determination that relocation is not in Child’s best

       interest. However, we believe the trial court has made sufficient findings to

       support its conclusion that Father met his burden of proof.


[17]   The evidence favorable to the trial court’s decision supports its conclusion that

       remaining in Fort Wayne with Father was in Child’s best interest. In addition

       to the five findings stated above, there was no evidence Child had performed

       Court of Appeals of Indiana | Memorandum Decision 02A03-1608-DR-1876 | February 13, 2017   Page 14 of 21
poorly in school; in fact, the evidence and findings demonstrate Child excelled

academically in Fort Wayne. Regardless of whether Child would attend a new

school whether she stayed in Fort Wayne or relocated to Indianapolis, the trial

court found Child excelled in her current setting, and that Father’s influence

and regimented routine was a large part of that success. Further, there was

evidence that Child was heavily involved in extracurricular activities and

athletics in Fort Wayne such as lacrosse, volleyball, and cheerleading. In

addition to Child’s education and extracurricular activities, the trial court found

Father’s and Mother’s extended family live in or near Fort Wayne and are

closely bonded with Child. Father’s mother, siblings, and cousins live near Fort

Wayne, mostly in North Manchester, with Father’s mother often providing

some care for Child during the summer. Mother’s family also frequently spends

time at their cottage at Lake George during the summer. With Mother’s

proposed relocation to Indianapolis, the trial court found Child’s ability to

maintain a close relationship with Father and his extended family would be

negatively impacted. Given the facts and circumstances of the present case, the

trial court could reasonably determine that Mother’s proposed relocation was

not in Child’s best interest. See Baxendale, 878 N.E.2d at 1258 (child’s school

performance, proximity to his family members who provided temporary care,

and established athletic and extra-curricular activities all supported trial court’s

decision to change custody to allow child to remain in Indiana with father

when mother relocated to Minnesota); Swadner v. Swadner, 897 N.E.2d 966, 977

(Ind. Ct. App. 2008) (noting that although mother presented evidence that

could have supported a decision that relocation would be in the children’s best
Court of Appeals of Indiana | Memorandum Decision 02A03-1608-DR-1876 | February 13, 2017   Page 15 of 21
       interest, where father presented evidence that supported the opposite

       conclusion, the trial court’s decision in favor of father was not an abuse of

       discretion).


[18]   In addition to these findings, the trial court also found Mother and Mr.

       Monesmith knowingly and intentionally provided alcohol to minor children.

       The parties’ eighteen-year-old daughter, Sydney, testified Mother and Mr.

       Monesmith have both offered her alcohol on more than one occasion. Mr.

       Monesmith oldest son has also offered her alcohol and she has witnessed Mr.

       Monesmith’s fifteen-year-old son consuming alcohol as well. By contrast,

       Father testified he does not permit underage drinking in his household. Mother

       argues that whether she and Mr. Monesmith’s older children were allowed “to

       drink small amounts of alcohol on limited occasions under controlled

       circumstances” has no relevance to her ability to parent Child, and that this

       finding could not possibly outweigh the other evidence in Mother’s favor. Br.

       of Appellant at 25.


[19]   First, there is no indication from the trial court’s findings of fact or conclusions

       of how heavily it weighed this evidence, or that it somehow, taken alone,

       outweighed all evidence favorable to Mother. Second, the finding is relevant to

       Child’s best interest and the trial court did not abuse its discretion in making

       this finding. See Baxendale, 878 N.E.2d at 1258 (noting evidence of a parent’s

       drug or alcohol use can be relevant to a child’s best interest). Here, the

       evidence demonstrates Mother and Mr. Monesmith have a lax attitude towards

       minors consuming alcohol. Regardless of whether Child has actually been

       Court of Appeals of Indiana | Memorandum Decision 02A03-1608-DR-1876 | February 13, 2017   Page 16 of 21
       offered or consumed alcohol, the trial court could make the reasonable

       inference Mother’s lax attitude toward alcohol consumption with Sydney and

       Mr. Monesmith’s children would continue with Child, and that underage

       consumption of alcohol is not in Child’s best interest.


[20]   Finally, Mother argues a modification in custody resulting in Child remaining

       in Fort Wayne would cause far more disruption in Child’s life than permitting

       her to relocate to Indianapolis with Mother. The evidence recited by Mother in

       favor of her argument was presented to the trial court, which was entitled to

       evaluate and weigh it. Mother essentially requests that we reevaluate this

       evidence and give it greater significance and weight, which we cannot do.

       Paternity of X.A.S., 928 N.E.2d at 224.


[21]   The trial court heard the parties’ testimony and examined the evidence,

       ultimately finding that a relocation would be contrary to the Child’s best

       interests. The trial court’s findings support this judgment; therefore, it did not

       fail to hold Father to his burden of proof.


               IV. Mother’s Intention to Move to Indianapolis
[22]   Finally, Mother argues the trial court abused its discretion by improperly

       considering Mother’s intention to move to Indianapolis, regardless of the

       outcome of the relocation determination. The trial court’s findings of fact state,

               18.      The Court finds that Mother’s position at trial was
                        contrary to her sworn deposition testimony. During her
                        deposition, Mother testified that she would not relocate to
                        Indianapolis if the Court did not permit the relocation. At
       Court of Appeals of Indiana | Memorandum Decision 02A03-1608-DR-1876 | February 13, 2017   Page 17 of 21
                        trial, when confronted with the hypothetical of this Court
                        denying the relocation Mother testified that “That
                        hypothetical is so far beyond my comprehension I don’t
                        know how I can give a hypothetical answer to that.”
                        Further, the Court finds that Mother and [Mr. Monesmith]
                        were less than clear with each other as to how they would
                        handle the alternative of this Court denying the relocation.
                        The Court finds Mother now intends to move to
                        Indianapolis regardless of the Court’s decision.


       Appellant’s App. at 15. Mother disputes whether the evidence supports this

       finding and whether it was proper for the trial court to consider Mother’s

       intention.


[23]   At a deposition, Father’s counsel asked Mother about her intention to move

       even if the trial court rendered an unfavorable decision and Child remained in

       Fort Wayne. The colloquy went as follows:


               [Counsel]:       [W]hat do you plan to do if the decision is made
                                that [Child] needs to stay in Allen County[,] what
                                are your plans?

               [Mother]:        I’ll do whatever I have to do to be with my
                                daughter.

               [Counsel]:       You need to tell me what that means, that you’re
                                going to live up here?

               [Mother]:        If I have to . . . if there is a choice presented to me
                                that if . . . I moved to Indianapolis I don’t get to
                                take [Child] then I won’t move to Indianapolis.


       Transcript at 209. At trial, Mother’s answer changed.



       Court of Appeals of Indiana | Memorandum Decision 02A03-1608-DR-1876 | February 13, 2017   Page 18 of 21
               [Counsel]:       [H]ow do you respond to the hypothetical what if
                                Magistrate Hartzler does not allow [Child] to
                                relocate on a permanent basis to Indianapolis?

               [Mother]:        That hypothetical is um so far beyond my
                                comprehension I don’t know how I could give a
                                hypothetical answer to that.

               [Counsel]:       Something you thought about?

               [Mother]:        Of course.

               ***

               [Counsel]:       If Magistrate Hartzler says you can go to
                                Indianapolis but [Child] stays here what do you
                                think you’re going to do?

               [Mother]:        I don’t know how to answer that until it happens if
                                it happens. I I [sic] don’t know how I can be the
                                best mother to [Child], the best stepmother to the
                                other children and [Child] and Syd and I know this
                                is about [Child], best wife to [Mr. Monesmith] and
                                do that from a different city.

               ***

               [Counsel]:       You never agreed to that?

               [Mother]:        [A]t deposition I said that I would stay in Fort
                                Wayne. I had four months of extremely
                                excruciating thought process about that and . . . I’ve
                                changed my mind.


[24]   Tr. at 200-01, 214. Mother asserts the trial court’s inference that she was

       moving to Indianapolis is not supported by the evidence. We disagree, as

       Mother clearly stated she “changed her mind” about staying in Fort Wayne in

       the four months since her deposition, id. at 214, and that she did not know how


       Court of Appeals of Indiana | Memorandum Decision 02A03-1608-DR-1876 | February 13, 2017   Page 19 of 21
       she could be the best mother or wife “from a different city.” Id. at 201. A

       reasonable inference from these statements is that Mother intended to move to

       Indianapolis.


[25]   Mother also asserts, without citation to any authority, that it was improper for

       the trial court to consider Mother’s intent because “[t]here is nothing in the

       relocation statute that makes a parent’s intention to relocate or stay in her

       present residence if the court refuses to allow the relocation without a change of

       custody a relevant factor . . . .” Br. of Appellant at 15. Assuming for the

       purposes of Mother’s argument this finding was in error, we conclude the

       remaining findings still support the trial court’s determination that relocation

       was not in Child’s best interest. See J.M. v. N.M., 844 N.E.2d 590, 599 (Ind. Ct.

       App. 2006) (noting that “[t]o the extent that the judgment is based on erroneous

       findings, those findings are superfluous and are not fatal to the judgment if the

       remaining valid findings and conclusions support the judgment.”) (quoting

       Lasater v. Lasater, 809 N.E.2d 380, 397 (Ind. Ct. App. 2004)), trans. denied. As

       stated above, the trial court thoroughly noted all relevant statutory factors listed

       in Indiana Code sections 31-17-2.2-1(b) and 31-17-2-8. The trial court

       considered, among other things, Child’s education, extracurricular activities,

       the distance involved in relocation, familial relationships, the feasibility of

       preserving Father’s relationship with Child, hardship and expense for Father to

       exercise parenting time, and Child’s adjustment to her school and Fort Wayne

       community. These findings, as noted in Section III, support the trial court’s

       determination relocation was not in Child’s best interest.


       Court of Appeals of Indiana | Memorandum Decision 02A03-1608-DR-1876 | February 13, 2017   Page 20 of 21
                                               Conclusion
[26]   We conclude the trial court did not abuse its discretion, as it properly

       considered all relevant statutory factors. Further, the trial court did not fail to

       hold Father to his burden of proof and its judgment that relocation was not in

       Child’s best interest is supported by the findings. Accordingly, we affirm.


[27]   Affirmed.


       Kirsch, J., and Barnes, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 02A03-1608-DR-1876 | February 13, 2017   Page 21 of 21